 ROGERS LUMBERCOMPANY377that rule, and as the presence of such an objective was expressly andindependently alleged in the complaint and fully litigated by the par-ties,we reaffirm our previous finding that Respondent violated Sec-tion 8(b) (4) (B) by using proscribed pressures to force Sullivan'sremoval from the project.8As we have modified our findings in this case, we shall modify ourConclusions of Law and Order to conform herewith.[The Board amended the Trial Examiner's Intermediate Reportand Recommended Order attached to the Board's Decision and Orderissued on January 29, 1963, in the following manner :[1.Delete Conclusion of Law 3, and renumberConclusion of Law4 as 3.[2.Delete paragraph1(a) of the Recommended Order, and renum-ber paragraph 1(b) as the new paragraph 1(a) .[3.Delete the following paragraphfrom the notice attached to theTrial Examiner'sRecommended Order :[WE WILL NOT engage in, induce,or encourage employees ofGutsch Construction Co., or any other employer to engage in astrike, or threaten, coerce, or restrain Gutsch Construction Co.,or any other employer, by a strike or picketing, where in eithercase an object thereof is to force or requiresaidemployerto enterinto any involuntaryagreementwhich is permitted by Section8 (e) of the Act.]-8 Fiesta Pools,live., supra.Cf. Centlivre,where thecourt's denialof enforcement waspredicated on the absenceof any specificindependent 8(b) (4) (B)allegation in the com-plaint or litigationthereof.Earl G.Rogers, d/b/a Rogers Lumber CompanyandLocal 2156,International Brotherhood of Carpenters and Joiners.Case-No. A0-92.March 4,1966ADVISORY OPINIONThis is a petition filed on November 12, 1965, by Earl G. Rogers,d/b/a Rogers Lumber Company, herein called the Employer, for anAdvisory Opinion in conformity with Sections 102.98 and 102.99 ofthe National Labor Relations Board's Rules and Regulations, Series 8,as amended. Thereafter, by letter dated December 7, 1965, the Boardrequestedmore specific commerce data concerning the Employer'soperations and those of his suppliers and subcontractors.By letterdated January 7, 1966, counsel for the Employer replied that theywere not in a position to furnish the additional commerce informationrequested.157 NLRB No. 36. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thiscase toa three-memberpanel [ChairmanMcCullochand Members Jenkins and Zagoria].In pertinent part, the petition and lettersallege asfollows:I.,There is pending in the Warren Circuit Court of the Common-wealth of Kentucky an injunction action (Docket No. Civil Action7625) filed by the Employer against Local 2156, International Brother-hood of Carpenters and Joiners, Bowling Green, Kentucky, hereincalled the Union, and against a union business agent and member. Inthat proceeding, the Employer is seeking to enjoin the Union, itsofficers, agents, and employees, from picketing the construction sitewhere the Employer is performing certain work in connection withthe construction of a_building at Western Kentucky State College,Boi ling'`Green, Kentucky;.The injunction complaint alleges thatsuppliers of malerials'required by the Employer- and employees ofother contractors and subcontractors 'at the construction site haverefused to cross the picket line, resulting in a work stoppage anddelay in completion of the building.2.The Employer, a construction contractor, has an $828,840 con-tract with the Commonwealth of Kentucky under which he has agreedto perform certain work in connection with the construction of awomen's, dormitory atWestern Kentucky State College, BowlingGreen.No showing has been made as to the extent to which during1965 the Employer has made purchases and/or has made sales orperformed services outside the Commonwealth of Kentucky.-3.'The Employer has listedthe namesof his subcontractors andsuppliers with whom he has contracted to furnish labor and/or mate-rials during 1965 and the amounts-of each such contract.All of theEmployer's suppliers-and-most of his subcontractors -were local Ken-tucky enterprises.No showing has been made as to the breakdownof materials, supplies, or services originating outside the Common-wealth of Kentucky and furnished or performed during 1965 by theEmployer's subcontractors and/or suppliers, secondary employers, atthe construction site ,atWestern Kentucky State College, BowlingGreen.-By letter dated January 7, 1966, the Employer has advised theBoard through counsel that he is not in a position to comply with theBoard's request of December 7, 1965, for more specific commerce datawith respect to his own,operations and those of his suppliers and sub-contractors; and that thereasonfor this is,a stipulation filed in theState court injunction proceeding in which the parties agreed,that theinformation set forth in the petition. for Advisory Opinion constitutesall the facts necessary for State court determination. ' ROGERSLUMBER COMPANY3795.The State court.has made no findings of fact concerning theaforementioned commerce data.6.No unfair labor practice proceeding is presently pending beforethe National Labor Relations Board involving the labor dispute herein.7.Although served with a copy of the petition for Advisory Opin-ion, no response as provided by the Board's Rules and. Regulations,Series 8, as amended, has been filed by the Union.On the basis of the above, the Board is of the opinion that:1.The Employer constitutes a nonretail enterpriseengaged as aconstruction contractor at Bowling Green, Kentucky.2.The current standard for the assertion of jurisdiction over non-retail enterprises within the Board's statutory jurisdiction requires anannual minimum of $50,000 out-of-State inflow or outflow, direct orindirect.Siemons Mailing Service,122 NLRB 81,,,,85.Although theEmployer has an $828,840 contract with the Commonwealth of Ken-tucky for the performance of certain construction work at BowlingGreen, no specific commerce data for 1965 has been submitted pertain-ing to the Employer's out-of-State purchases, sales, and services whichwould establish whether the Employer has sufficient inflow or outflowto satisfy the test for invoking the Board's discretionary standard forthe assertion of jurisdiction over nonretail enterprises. In these cir-cumstances, the Board is unable to make a meaningful jurisdictionaldetermination based solely upon the Employer's operations.'3. In cases involving secondary activity by a union which may bea violation of Section 8 (b) (4) of the Act, where, as here, the opera-tions of the Employer, the primary employer, may not meet theBoard's jurisdictional standards, the Board, in making a jurisdictionaldetermination, will take into consideration not only the operationsof the primary employer but also the entire operations of the sec-ondary employers at the location affected by the alleged conductinvolved?However, no specific commerce data has been submittedpertaining to materials, supplies, or services originating outside Ken-tucky and furnished or performed in 1965 by the Employer's subcon-tractors and/or suppliers, secondary employers, at the Bowling Greenconstruction site; and therefore the Board has been unable to establishthe amount of the secondary employers' inflow to the constructionproject.Accordingly, the Board is unable to make a meaningfuldetermination as to whether the operations of the Employercombined with those of his subcontractors and/or suppliers affectedi Texarkana Construction Company,148 NLRB 1.9 SeeLocal 719, International Brotherhood of Electrical Workers(Amoskeag Construc-tion Company,et al.),147 NLRB 166, and cases cited therein. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the construction site picketing satisfy the Board'sSiemonsjuris-dictional standard .3Accordingly, the parties are advised, under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that, on theallegations submitted, the Board is unable to conclude whether or notit wouldassertjurisdiction herein.'8Cf.Amo8keag Construction Company,supra,where the combined out-of-State pur-chases of the primary employer and those of a secondary employer affected by a union'sconstruction site picketing were sufficient inflow to meet theSiemonsnonretail standardand to warrant the Board's assertion of jurisdiction over the primary employer and allthe secondary employers at the location affected by the union's picketing activity,whetheior not such activity was in fact violative of Section 8 (b) (4) of the Act.4 SeeWarren Weibel,an individual d/b/a Weibel Emeavating Company,137 NLRB 1788.Local 115,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCity Stores Com-pany, Lit Brothers Division.Case No. 4-CD-137.March 4,1966DECISION AND DETERMINATION OF DISPUTEThis, is a proceeding under Section 10 (k) of the National LaborRelations Act, as amended, following the filing of charges under Sec-tion 8 (b) (4) (D) of the Act by City Stores Company, Lit BrothersDivision, herein called the Employer, alleging that Local 115, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Teamsters, threatened Employerwith an object of forcing or requiring the Employer to assign particu-lar work to employees represented by Teamsters rather than employeesrepresented by Local 1390, Retail Clerks International Association,AFL-CIO, herein called the Clerks.Thereafter, a hearing was heldbefore Hearing Officer Harold Bernard, Jr., on September 23 and 24,1965.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues.The rulings of the HearingOfficermade at the hearing are free from prejudicial error and arehereby affirmed.The briefs filed by the Teamsters, Clerks, andEmployer have been duly considered.Upon the entire record in this case, the Board makes the followingfindings :11Pursuantto Section3 (b) of the National Labor RelationsAct, asamended, the Na-tional Labor Relations Board has delegated its powers in connectionwiththis case to athree-member panel[Chairman McCulloch and Members Fanning and Jenkins].157 NLRB No. 34.